DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/12/2022 have been fully considered but they are not persuasive.
Regarding the argument that Kinzie does not teach at least “adjusting one or more operating parameters of a second wind turbine such that the second wind turbine causes a change in a wind speed or wind direction experienced by the first wind turbine, wherein the change in the wind speed or the wind direction experienced by the first turbine that is audible at the reception point,”; while The Examiner agrees that Kinzie teaches operating two wind turbines out of phase relative to each other so that one wind turbine produces noise that destructively interferes, The Examiner disagrees with interpretation of The Applicant that adjusting the phase of the two wind turbines of Kinzie does not disclose “adjusting one more operating parameters of a second wind turbine such that the second wind turbine causes a change in wind speed or direction experienced by the first wind turbine.” As the tonal noise that is being phase shifted in the disclosure of Kinzie et al. is sound and sound can and should be considered “a change in wind direction or speed” as any change of wind direction or speed results in a compression wave and therefore sound.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 4-5, 11-16, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinzie et al. (US Patent 8,287,228 B2).

Regarding claim 1, Kinzie et al. discloses a method of controlling audible levels of tonal noise produced by a wind turbine power plant (Fig. 1, Abstract) comprising a plurality of wind turbines (Fig. 1), the method comprising: identifying a first wind turbine as contributing to a level of tonal noise (212, Fig. 8, 10:39-end) that is audible at a noise reception point (50, Fig. 6); and adjusting one or more operating parameters (Fig. 4, 7:9-31) of a second wind turbine such that the second wind turbine causes a change in a wind speed or wind direction experienced by the first wind turbine, wherein the change in the wind speed or the wind direction experienced by the first wind turbine reduces the level of tonal noise produced by the first wind turbine that is audible at the noise reception point (50, Fig. 6) (As the tonal noise that is being phase shifted in the disclosure of Kinzie et al. is sound and sound can and should be considered “a change in wind direction or speed” as any change of wind direction or speed results in a compression wave and therefore sound; 7:9-31).

Regarding claim 4, Kinzie et al. discloses all of claim 1 as above, wherein the second wind turbine is upwind of the first wind turbine or a neighbor of the first wind turbine (7:62-8:13).

Regarding claim 5, Kinzie et al. discloses all of claim 1 as above, wherein adjusting the one or more operating parameters of the second wind turbine comprises changing an RPM, power output, or a blade pitch of the second wind turbine that is upwind of the first wind turbine (7:46-61).



Regarding claim 12, Kinzie et al. discloses all of claim 1 as above, wherein adjusting the one or more operating parameters of the second wind turbine is constrained by a power output of the wind power plant, in order to limit a reduction in a power output associated with adjusting the one or more operating parameters of the second wind turbine (7:32-45, merely adjusting the phase of the rotor blades allows for maximum power output).

Regarding claim 13, Kinzie et al. discloses all of claim 1 as above, wherein adjusting the one or more operating parameters of the second wind turbine comprises: determining a control strategy for reducing the level of tonal noise produced by the first wind turbine that is audible at the noise reception point, the determination of the control strategy being constrained by a power output of the wind power plant so as to limit a reduction in a power output associated with the control strategy (7:32-45); and adjusting the one or more operating parameters of the second wind turbine according to the determined control strategy (8:1-24).

Regarding claim 14, Kinzie et al. discloses all of claim 1 as above, wherein the one or more operating parameters are adjusted in order to move the first wind turbine out of an operation area in which it is known to produce tonal noise (7:32-45).

Regarding claim 15, Kinzie et al. discloses all of claim 1 as above, wherein the one or more operating parameters are adjusted in response to determining that the level of tonal noise that is 

Regarding claim 16, Kinzie et al. discloses all of claim 1 as above, wherein the one or more operating parameters are adjusted in response to determining that the first wind turbine has been operating in an operational area in which it is known to produce tonal noise for longer than a predefined length of time (9:35-47).

Regarding claim 21, Kinzie et al. discloses a controller (28, 34, Fig. 3) comprising: an input/output interface (48); and one or more processors (44) programmed to perform an operation of controlling audible levels of tonal noise produced by a wind power plant comprising a plurality of wind turbines (7:32-8:13), the operation comprising: identifying a first wind turbine as contributing to a level of tonal noise that is audible at a noise reception point (8:14-24); and adjusting one or more operating parameters of a second wind turbine such that the second wind turbine causes  a change in a wind speed or direction experiences by the first wind turbine, wherein the change in the wind speed or the wind direction experienced by the first wind turbine reduces the level of tonal noise produced by the first wind turbine that is audible at the noise reception point(7:32-8:13, As the tonal noise that is being phase shifted in the disclosure of Kinzie et al. is sound and sound can and should be considered “a change in wind direction or speed” as any change of wind direction or speed results in a compression wave and therefore sound; 7:9-31).

Regarding claim 22, Kinzie et al. discloses a wind turbine (12), comprising: a tower (14), a nacelle disposed on a tower (18, Fig. 9); a controller (28, 34) configured to perform an operation of controlling audible levels of tonal noise produced by a wind power plant comprising a plurality of wind turbines that .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745